—Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about February 24, 1999, which, insofar as appealed from as limited by appellant’s brief, took custody of the subject child away from her upon a finding of neglect, unanimously affirmed, without costs.
*628The finding of neglect is supported by a preponderance of the evidence showing untreated mental illness and drug abuse due to lack of cooperation with counselors and therapists, lack of cooperation with child protection investigators, an extremely unstable home environment and erratic behavior (Family Ct Act § 1012 [f] [i]; see, Matter of Madeline R., 214 AD2d 445; Matter of Caress S., 250 AD2d 490). Such evidence includes the testimony of the clinical supervisor of the program for persons with mental illness in which respondent-appellant had participated, the testimony of her current caseworker, duly certified health records and the records of prior neglect proceedings resulting in the termination of her parental rights to her other children. Concur — Sullivan, P. J., Mazzarelli, Ellerin, Wallach and Lerner, JJ.